ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendments
1)	Acknowledgment is made of Applicant’s amendments filed 11/18/20 and 08/19/20 in response to the non-final Office Action mailed 05/19/20.
Election
2)	Acknowledgment is made of Applicant’s election filed 11/18/20 in response to the species election requirement mailed 10/30/20. Applicant has elected the Faecalibacterium prausnitzii further administered another bacterium species without traverse.
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Scott Warren a telephonic communication. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
	(a)	Claims 1, 3-6, 9 and 25-33 are canceled.
	(b)	New claims 34-49 are added as set forth below:
--Claim 34. A method of reducing visceral fat and/or reducing body weight in a patient in need thereof comprising administering to said patient a composition comprising a daily unit dose of 104 to 1012 of inheritable, Gram-negative, live, strictly anaerobic, commensal bacteria of the family Christensenellaceae belonging to an OTU (Operational Taxonomic Unit) and having a 16S rRNA with over 97% sequence similarity to the 16S rRNA sequence of SEQ ID NO: 2, wherein the composition is administered orally or rectally.
Claim 35 (New). The method of claim 34, wherein said bacteria of the family Christensenellaceae comprise the 16S rRNA sequence of SEQ ID NO: 2.
Claim 36 (New).  The method of claim 34, wherein the patient has excess body weight or obesity.
Claim 37 (New).  The method of claim 34, wherein the patient has metabolic syndrome.
Claim 38 (New).  The method of claim 34, wherein the patient has a Body Mass Index (BMI) greater than 25.

Claim 40 (New).  The method of claim 34, further comprising a balanced diet and/or caloric restriction.--
Claim 41 (New).  The method of claim 34, wherein the patient has a cardiometabolic disease induced by excess body weight or by obesity.
Claim 42 (New).  The method of claim 41, wherein the cardiometabolic disease is selected from the group consisting of pre-diabetes, diabetes, vascular and cardiac diseases, atherosclerosis, hyperlipidemia, hyperglycemia, Non-Alcoholic Steatohepatitis (NASH), Non-Alcoholic Fatty Liver Disease (NAFLD), infarctions, ictus, and hypertension.
Claim 43 (New).  The method of claim 41, wherein the cardiometabolic disease is hypertriglycemia.
Claim 44 (New).  The method of claim 34, wherein the patient has inflammatory bowel disease induced by excess body weight or by obesity.
Claim 45 (New).  The method of claim 44, wherein the inflammatory bowel disease is Crohn’s disease.
Claim 46 (New).  The method of claim 34, wherein the composition further includes bacteria selected from methanogenic bacteria of the genus Methanobacterium, Methanobrevibacter, Methanosphaera and Methanothermobacter.
Claim 47 (New).  The method of claim 34, wherein the composition further includes one or more bacteria selected from Marvinbryantia formatexigens, Bacteroides thetaiotaomicron, Akkermansia muciniphila, Faecalibacterium prausnitzii, Clostridium thermocellum, Dehalobacteriaceae, Oscillospira, Mogibacteriaceae, Ruminococcaceae, Ruminococcus, Lachinospiraceae, Lachinospira, Bacteroidaceae, Rikenellaceae, Clostridium and Clostridiales IV and XlVa, and Eubacterium hallii.
Claim 48 (New).  The method of claim 34, wherein the composition further includes a bacterium selected from Christensenella massiiiensis, Christensenella timonensis and Christensenella minuta.
Claim 49 (New).  A method of reducing visceral fat and/or reducing body weight in a patient in need thereof, wherein said patient has diabetes or pre-diabetes, by administering a daily unit dose 104 to 1012 of inheritable. Gram-negative, live, strictly anaerobic, commensal bacteria of the family Christensenellaceae, said bacteria belonging to an OTU (Operational Taxonomic Unit) and having a 16S rRNA with over 97% sequence similarity to the 16S rRNA sequence of SEQ ID NO: 2, wherein the bacteria are administered orally or rectally.--
Status of Claims
4)	Claims 7, 8 and 10-24 have been canceled via the amendment filed 08/19/20.
	Claims 1 and 3-6 have been amended via the amendment filed 08/19/20.
	New claim 33 has been added via the amendment filed 11/18/20.
	Claims 1, 3-6, 9 and 25-33 are canceled via this Examiner’s amendment.
	New claims 34-49 are added via this Examiner’s amendment.
	The examination has been extended to the previously non-elected disease or medical condition species and to all further administered another bacterium species.  
	Claims 34-49 are pending and are under examination. 
Objection(s) Moot
5)	The objection to the specification and claim 1 made in paragraph 7 of the Office Action mailed 05/19/20 is moot in light of the cancellation of claim 1. 
Rejection(s) Moot
6)	The rejection of claim 1 and the dependent claims 3-6, 8 and 9 made in paragraph 10 of the Office Action mailed 05/20/20 under 35 U.S.C § 112(a) as containing new matter is moot in light of the cancellation of the claims. 
7)	The rejection of claims 1, 3-6, 8 and 9 made in paragraph 11 of the Office Action mailed 05/20/20 under 35 U.S.C § 112(a) as containing inadequate written description is moot in light of the cancellation of the claims. 
8)	The rejection of claims 1, 3-6, 8 and 9 made in paragraph 13 of the Office Action mailed 05/20/20 under 35 U.S.C § 112(b) as being indefinite is moot in light of the cancellation of the claims. 
Conclusion
9)	Claims 34-49, now renumbered as claims 1-16 respectively, are allowed. These claims are supported by the canceled claims, original claims, and throughout the as-filed specification including the Examples, Figure and Tables.  The examination has been extended to the previously non-elected disease or medical condition species and the further administered another bacterium species.  Accordingly, the species election requirements set forth among these species in the Office Actions mailed 5/23/18 and 10/30/20 are withdrawn. In view of the withdrawal of the species election requirements as to the rejoined species, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is allowable in the present application, such claim(s) may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01.
Correspondence
10)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
12)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.


/SARVAMANGALA DEVI/
s. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

March, 2021